DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first long side of the media pack".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first members".  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 1 which recites “a first member”. Claim 1 does not provides antecedent basis plural first members. 
Claim 15 recites the limitation "the flange".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plurality of projections" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8, 9, 11 – 13, 15, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0045848 to Campbell et al. (hereinafter referred to as Campbell).
	In regard to claim 1, as best shown in figures 9 and 9A, Campbell discloses a filter cartridge (400) capable of being used in an air cleaner assembly. The filter cartridge (400) includes a media pack (401) extending along a longitudinal axis between opposite inlet and outlet flow ends (406, 407). The media pack has a length and a width defining an outer perimeter. The length is shown to be greater than the width. The seal arrangement (402) extends radially from the media pack and is disposed about the media pack outer perimeter. Thus, the seal arrangement (402) is considered to form a radially directed seal member. Either a handle (430a, 430b) or a contour arrangement (421) can be considered to form a first member of a projection-receiver arrangement for engagement with a second member of the projection-receiver arrangement located on a 
	In regard to claim 2, the first member (430a, 430b, or 421) is provided on the seal arrangement (402) which is a flange that extends radially from the media pack outer perimeter. 
	In regard to claim 3, as shown in figure 14 and discussed in paragraph [0265], the filter cartridge can include a circumferential shell (485) surrounding at least a portion of the media pack outer perimeter. 
	In regard to claim 4, the first member (430a, 430b, or 421) can further be considered to be provided on a flange (480) extending radially from the circumferential shell (485). 
	In regard to claim 5, the first member can be considered to include a plurality of first embers (430a, 430b, 421). 
	In regard to claim 8, the plurality of first members (430a, 430b, 412) can be considered to be spaced apart. 
	In regard to claim 9, the radially directed seal member (402) and the first member (430a, 430b, or 421) are located closer to one end (406) than the other (407). This end (406) can be considered to be the inlet end as the direction of flow through the filter cartridge does not affect its structure.
	In regard to claim 11, as best shown in figure 13, the first member includes at least one first member located along a first long side of the media pack and at least one first member located along a second long side of the media pack. 

	In regard to claim 13, the first members (430a, 430b, 421) are formed as projections. 
	In regard to claim 15, the flange formed by the seal arrangement (402) extends continuously around the media pack outer perimeter. 
	In regard to claim 29, as shown in figure 10, Campbell further discloses an air cleaner assembly (460) having an openable cleaner housing (461) defining an interior region and an interior sealing surface (470i). As discussed above, the filter cartridge (400) includes a media pack (401) extending along a longitudinal axis between opposite inlet and outlet flow ends (406, 407), the media pack having a length and a width defining an outer perimeter, the length being greater than the width, and a radially directed seal member (4020 disposed about the media pack outer perimeter. The seal member (402) forms a seal with the interior sealing surface (470i). The air cleaner assembly includes a projection-receive arrangement (421) with a fist member (419) being located along the length of the media pack outer perimeter, and a second member (420x) being located on the housing (461).
	In regard to claim 32, the second member (420x) is provided with a taper that corresponds to the steps (426, 427) at the ends of the first member (419), as shown in figure 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 – 11, 13, 14, 29, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0369735 to Decoster et al. (hereinafter referred to as Decoster) in view of Campbell.
	In regard to claim 1, as shown in figures 26 – 29, Decoster discloses a filter cartridge (600) that can be used in an air cleaner assembly. The filter cartridge (600) includes a media pack (602) extending along a longitudinal axis between opposite inlet and outlet flow ends (604, 606). The media pack (602) is shown to have a round perimeter shape. As discussed in paragraph [0216], the media pack can also have an oval or racetrack shape. In which case the media pack has a length and a width, where the length can be considered to be greater than the width. A radially directed seal 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Decoster to include the first members (608) along the length of the oval or racetrack shaped media pack as suggested by Campbell as this is known position in the art for including a projection-receiver arrangement for filter cartridges having such a non-round shape. 
	In regard to claim 3, Decoster is sued as the primary reference and discloses a circumferential shell (610) surrounding at least a portion of the media pack outer perimeter.
	In regard to claim 5, the first member (608) in Decoster is shaped such that it can be considered to define an opening at the top for receiving a projection of the second member. 

	In regard to claim 7, in the combination of Decoster and Campbell, the first members (608) would maintain the form as shown in Decoster. In which case, the first members can be considered to define an opening. 
	In regard to claim 9, as best shown in figure 28 of Decoster, the radially directed seal member (630) and the first member (608) are located closer to an end (604), which can be considered to form an inlet end, than to the other end (606), which can be considered to form an outlet end). 
	In regard to claim 10, as also shown in figure 28 of Decoster, the first member (608) is located closer to the media pack inlet end (604) in comparison to the radially directed seal member (630). 
	In regard to claim 13, the fist members (608) in Decoster project outwardly from the media pack and can also be considered to form projections. 
	In regard to claim 14, alternately, the first members (608) in Decoster have a shape that can be considered to form an open pocket structure as they define a wall with an opening at the top. 
	In regard to claim 29, as shown in figure 19, Decoster includes an air cleaner assembly having an openable cleaner housing (501) defining an interior region (505) and an interior sealing surface. The housing can also be oval or racetrack shaped, as discussed in paragraph [0215], and inherently would be formed to match the shape of the filter cartridge. As discussed above, the filter cartridge includes: a media pack 
	In regard to claims 30, as discussed in paragraph [0234], alternately to what is shown in Decoster, the filter cartridge can include the receiving structures, which define openings, and the housing can include the projections. In this case, the first member includes a plurality of openings and the second member includes a plurality of projections. 
	In regard to claim 32, as shown in figures 19 and 20, Decoster shows the second member (542) being provided with a taper. 
	In regard to claim 33, the radially directed seal member (630) in Decoster includes at least one lip seal extending from a base portion. The lip seal forms a seal against the interior sealing surface of the housing. The base portion can be considered to abut the housing to constrain deflection of the housing in a direction towards the media pack. 

Allowable Subject Matter
Claims 77 – 80 are allowed.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 31, it is assumed this claim is intended to depend from claim 30 for proper antecedent basis. Decoster discloses a projection-receiver arrangement on the filter cartridge (600) and the housing (501). As discussed above, the housing (501) can include a plurality of projections. These projections would be received in receiving structures in the filter cartridge. There is no teaching or suggestion in Decoster for the cover (502) to include cavities for receiving at least a portion of the plurality of projections. 
	In regard to claim 77, Campbell and Decoster disclose similar filter cartridges. Both include a media pack and a circumferential shell. There is no teaching or suggestion in these references for a flange structure extending from the circumferential shell proximate the media pack inlet end, a plurality of open pocket areas defined by the radial flange, the plurality of open pocket areas being configured to receive protrusions on a housing body of the air cleaner assembly; and a seal arrangement supported on the flange structure. Campbell includes a shell (485) with a flange (480) that supports the seal member (402). The flange (480), however, is covered by the material of the seal member (402). There is no teaching or suggestion for the flange to include a plurality of open pocket areas defined by the radial flange, the plurality of open pocket areas being configured to receive protrusions on a housing body of the air cleaner 
	Claims 78 – 80 depend from claim 77 and are allowable for at least the same reason as claim 77. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773